DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on October 19, 2021.  In virtue of this communication, claims 1-13 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 3 and 5 are objected to because of the following informalities:  
Claim 3, in line 1, “or each car” should be changed to --vehicle--
Claim 5, in line 1, “or each car” should be changed to --vehicle--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erlacher et al. (US 2019/0119970).

    PNG
    media_image1.png
    503
    748
    media_image1.png
    Greyscale

With respect to claims 1 and 9, Erlacher discloses in figures 1-4 a light management device and a method thereof for a vehicle (4, e.g., a passenger transport vehicle shown in figure 3 and described in paragraph 0043), the vehicle comprising at least one car (see figure 3) extending mainly in a longitudinal direction (figure 3 shows the car 4 having a longitudinal direction thereof), the device comprising: a plurality of sensors (2, 6, e.g., sensors) for measuring the density of passengers on board the vehicle suitable for calculating a density of passengers per zone in the vehicle (paragraph 0043, e.g., “this value may be dynamically derived by the subtracting a current number of detected, calculated, or sensed occupants or passengers in the passenger transport vehicle 4”), a plurality of light sources (8, e.g., light sources) grouped into at least two groups of light sources (see figure 3, e.g., having two groups of light sources 8 thereof), each group being associated with a respective zone (having a respective zone of the light sources 8 thereof) of the vehicle and each source of a same group of sources emitting light radiation with the same optical characteristic (see figure 3), a control unit (3, e.g., a control module) connected to each of the sensors for measuring the density of passengers, and to the light sources (see figure 4), the control unit being configured to control the optical characteristic of the light radiation of the light sources of a same group of light sources based on the passenger density measured for the corresponding zone (see paragraphs 0048-0049 and figure 4, e.g., where the light sources 8 controlled by the control module 3 based on the sensed information of the sensors 2 and 6).
With respect to claim 3, Erlacher discloses that wherein the or each car comprises a plurality of axles (figure 1 shows two axles of the vehicle 4 thereof), the plurality of sensors for measuring the density of passengers being formed by a plurality of axle load sensors (6, e.g., sensors) respectively connected to the axles, each axle load sensor being configured to measure the load carried by the corresponding axle (see figure 1).
With respect to claim 4, Erlacher discloses that wherein the at least one optical characteristic of the fight radiation is selected from: the wavelength of the light radiation, the luminous flux of the light radiation, the colour temperature of the light radiation (figure 3 shows the light sources 8 are the luminous flux of the light radition).
With respect to claim 5, Erlacher discloses that wherein the or each car comprises at least one passenger compartment, the light sources being intended to illuminate the interior of the at least one passenger compartment (figure 3 shows a passenger compartment where the light source illuminating the interior thereof).
With respect to claim 5, Erlacher discloses that a vehicle comprising at least one car, the at least one car comprising a plurality of axles (figure 1 shows the car 4 having two axles thereof), the vehicle further comprising the device according to claim 1 (see figures 1-3).
With respect to claims 11-13, Erlacher discloses that wherein the vehicle is a railway vehicle (paragraph 0003, e.g., “such as in particular buses and trains”).
Allowable Subject Matter
Claims 2, 6-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kanehara et al. – US 2019/0196494
Prior art Spero – US 2012/0206050
Prior art Liu et al. – US 2008/0106599
Prior art Guo – US 2007/0265891
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 9, 2022